Citation Nr: 0012439	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-50 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for essential hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964, and from March 1981 to August 1994.

The current appeal arose from a December 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, in pertinent part, denied 
entitlement to service connection for a psychiatric disorder 
and hypertension.

In November 1997 the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for a psychiatric 
disorder, and remanded the claim of entitlement to service 
connection for essential hypertension to the RO for further 
development and adjudicative actions.

In December 1999 the RO affirmed the denial of entitlement to 
service connection for essential hypertension.

The case has been returned to the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for essential 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for essential 
hypertension is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses few blood 
pressure readings exceeding 120 systolic and 90 diastolic.  
In April 1988 coronary artery disease was to be ruled out in 
connection with an over 40 medical examination.  Blood at 
that time was 144/82.  Examination disclosed no evidence of 
coronary artery disease.  

Additional blood pressure readings in May were 110/70 and 
140/100, and it was recorded that there was a low probability 
for coronary artery disease.  Additional studies with 
monitoring of cholesterol readings and other body chemistries 
were undertaken.  In late 1990 the veteran was clinically 
assessed with hypertension.  A June 1993 general medical 
examination report shows there were no cardiovascular 
abnormalities.  The veteran denied a history of heart 
trouble, palpitation or pounding heart, and high or low blood 
pressure.

VA conducted a general medical examination of the veteran in 
August 1995.  He reported problems with blood pressure on an 
intermittent basis over the past four years.  It had always 
been normal when he had had it rechecked, and he had not been 
treated for hypertension to date.  He had no symptoms of 
hypertension or cardiovascular disease.  On examination blood 
pressure was 146/86 seated and 148/64 standing in the right 
arm.  It was 142/82 seated and 146/84 standing in the left 
arm.  Pulse was between 76 and 82 and regular.  There were no 
fundoscopic retinal vascular changes.  There were no carotid 
bruits or neck vein distention.  The heart rate and rhythm 
were regular with no abnormal heart sounds.

The examiner clinically assessed a history of intermittent 
blood pressure elevations over the past four years but no 
treatment for hypertension to date.  The examiner noted the 
veteran was normotensive on examination with no physical 
findings suggestive of hypertensive heart disease.  The chest 
x-ray was normal.

A February 1996 VA medical record shows the veteran was 
negative for a history of vascular disease.

A January 1997 VA chest x-ray was normal.

VA conducted a special cardiology examination of the veteran 
in December 1997.  The examiner recorded that when previously 
examined by VA in August 1995, the veteran was not found to 
have hypertensive disease.  The examiner noted blood pressure 
readings reported in service and commented it would not 
appear that the veteran had hypertensive disease in service.  

On examination blood pressure was 150/90 seated, 180/100 
standing, and 150/100 using a small cuff.  The examiner 
recorded a pertinent clinical assessment of mild hypertension 
which he could not find would be related to any of the blood 
pressure readings reported in service.  He noted that the 
blood pressures recorded when the veteran was examined by VA 
in August 1995 were slightly elevated and this was one year 
after discharge.

Associated with the claims file is a substantial quantity of 
previously dated VA treatment reports primarily referable to 
nonpertinent disorders.

VA conducted a special cardiology examination of the veteran 
in August 1999.  The examiner noted that he had a few 
isolated elevated blood pressure readings while in service.  
The highest were 180/88, and on May 25, 1993, 140/100.  The 
examiner noted that most of his blood pressure readings were 
well within normal limits and he was on no blood pressure 
medications.  This included blood pressures in June 1993 of 
128/80 and 122/74.  The examiner noted the veteran was not 
given a diagnosis of hypertension and did not receive any 
treatment for hypertension.  The examiner noted that at the 
time of his August 1995 VA cardiology examination his blood 
pressures were fairly decent.  A cardiologist who evaluated 
him in May 1997 noted he had no history of hypertension.  
Electrocardiograms done at that time were normal and there 
had not been any history of cardiac disease.

The examiner noted that the blood pressures taken in December 
1997 were with a small cuff and there was nothing indicating 
the size of the veteran's weight, so it was possible that 
these blood pressure readings could have been a little 
artificially elevated if the blood pressure cuff was smaller 
than it should have been relative to the veteran's size.  At 
any rate, a review of the recent medical records since the 
December 1997 VA examination still showed no diagnosis of 
hypertension or prescription for blood pressure medication, 
though isolated blood pressure readings in June 1998, and 
June 18, 1999, of 161/87 and 167/89 suggested the possibility 
of at least borderline isolated hypertension.


The examiner recorded that with respect to the specific 
questions in regard to the nature and extent of severity of 
any essential hypertension, he would again note that medical 
records did not indicate any diagnosis of hypertension or 
prescription of blood pressure medications.  Yet at this 
time, at least some isolated blood pressure readings 
suggested the possibility of some borderline or mild 
hypertension, but without any evidence suggesting any cardiac 
disease or any end organ damage at this time.  The examiner 
recorded that no diagnostic tests were indicated at this 
time.

The examiner noted that with respect to an opinion as to 
whether any present essential hypertension is as likely as 
not related to blood pressure readings noted in the service 
medical records, it was his opinion that no, they are not 
related.  The rationale for this was that the diagnosis of 
hypertension cannot be established on some isolated elevated 
blood pressure readings, and the majority of blood pressure 
readings while in the military, including the most recent 
ones, were well within normal range.  Since the condition of 
hypertension was not present while the veteran was in the 
military, or even at the subsequent VA examination in 1995, 
the subsequent development of at least borderline 
hypertension could not be said to be related to the veteran's 
condition while he was in the military service.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).



The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91. 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1990).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If not shown in service, service connection may be granted 
for cardiovascular-renal disease, including hypertension if 
shown disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).





Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.33(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for 
hypertension must be denied as not well grounded.

The Board reiterates the three requirements for a well 
grounded claim; (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
injury or disease and a current disability.  See Caluza, 
supra.

The veteran has failed to provide evidence that he is 
suffering from hypertension.  There is no competent post 
service medical evidence documenting that the veteran 
currently has hypertension linked to his period of service.

Because the veteran has failed to establish proof of current 
hypertension, the Board finds that his claim of entitlement 
to service connection for hypertension must be denied as not 
well grounded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) 
(holding that the veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service.

The Board notes that the post service medical evidence 
includes reviews of the evidentiary record by competent VA 
medical professionals.  They have come to the conclusion that 
the veteran does not have essential hypertension which may be 
linked to his active service on any basis.  The examiners 
acknowledge that even though there was a clinical assessment 
of hypertension in service, the contemporaneous medical 
findings did not support a diagnosis of hypertension.  

The examiners have also concluded that even if hypertension 
were existent at present, it would not be related to isolated 
elevated blood pressure readings reported in service.  

The post service competent medical opinions of record are to 
the combined effect that essential hypertension per se is not 
shown by the evidence of record, and while the possibility 
exists that some mild type of hypertension may be present, 
the veteran is without any current evidence suggestive of 
cardiac disease or any end organ damage.  It has been clearly 
pointed out that a diagnosis of hypertension cannot be 
predicated on isolated elevated blood pressure readings as is 
shown in the service medical records.  

It has been concluded, by competent medical authority, that 
since hypertension was not shown in service, or even on post 
service VA examination in August 1995, the subsequent 
development of even at least a borderline hypertension cannot 
be said to be related to the veteran's elevated blood 
pressure readings in service.  It is well to recall at this 
time that the service medical records clearly show the 
veteran underwent exhaustive diagnostic studies to rule out 
the presence of coronary artery disease which was 
definitively ruled out.

In addition, there is no evidence that any chronic disease, 
such as hypertension, was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between any current hypertensive disease 
and any alleged or implied continuity of symptomatology, 
although it does not appear that such continuity has been 
alleged.  Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has hypertension related to service or has a current 
cardiovascular disease.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis of hypertension, and has not presented 
medical evidence of a link between any hypertension which may 
exist and service.  Consequently, the Board concludes that 
his claim of entitlement to service connection for 
hypertension is not well grounded.  38 C.F.R. § 5107(a).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997)

As the veteran's claim of entitlement to service connection 
for essential hypertension is not well grounded, the doctrine 
of reasonable doubt has no application to his claim.

The representative has requested that the veteran's file be 
submitted to an impartial medical specialist for review and 
has expressed doubts as to the efficacy of the medical 
opinions on record.  While the representative has not 
specifically used the terminology of review of the file by an 
independent medical expert, his request is similar.  

In any event, the veteran has not submitted a well grounded 
claim of entitlement to service connection for hypertension.  
Accordingly, a request for submission of the case to an 
independent medical specialist for impartial review is 
premature.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for essential hypertension, 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

